DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Machado on 2/19/20.
The application has been amended as follows: 

1. (Currently amended) A method for driving an active matrix display, the display comprising a plurality of pixels arranged in an array, wherein each pixel comprises a drive transistor having a driver gate, and wherein a current through the drive transistor for causing an intensity of light output by the pixel is controlled as a function of a difference between a voltage applied to the driver gate and a threshold voltage of the drive transistor, the method comprising:
receiving information of a desired image to be displayed, the information defining a light intensity to be output by each pixel of the active matrix display; 
determining, for each pixel, a compensated voltage for the driver gate as a function of             
                β
            
         of the drive transistor[[,]] and a calibration value the calibration value is specified in [[the]]calibration data stored in a memory and that is associated with the active matrix display, wherein the calibration data comprises [[a]]sets of individual calibration values, wherein each set of calibration values is associated with a different pixel in the array and calibration values within each set of calibration values facilitate relating different intensities of light to different voltages applied to the driver gate of the pixel, wherein the calibration values for each pixel [[is]]are specified to compensate for differences in             
                β
            
         among the pixels associated with the different voltages, wherein             
                β
            
         is defined as:
            
                β
                =
                
                    
                        μ
                        
                            
                                C
                            
                            
                                o
                                x
                            
                        
                    
                    
                        2
                    
                
                *
                
                    
                        W
                    
                    
                        L
                    
                
            
        ,
wherein             
                μ
            
         is a charge carrier mobility of the drive transistor,             
                
                    
                        C
                    
                    
                        o
                        x
                    
                
            
         is a gate oxide capacitance per unit area of the driver gate, W is a width of the driver gate, and L is a length of the driver gate; and
outputting respective compensated voltage for the driver gate for each of the pixels in the active matrix display.
2. (Currently amended) The method according to claim 1, wherein the calibration values of each set of calibration values are [[is]]stored [[as]]in a look-up table in the memory 
3. (Currently amended) The method according to claim 2, wherein the determining of the respective compensated voltage comprises interpolating between calibration values received from the look-up table.
4. (Currently amended) The method according to claim 1, wherein the sets of individual calibration values comprise[[s]] respective values of             
                β
            
         for each pixel of the plurality of pixels.
5. (Currently amended) The method according to claim 4, wherein the sets of individual calibration values further comprise[[s]] respective threshold voltage values, wherein each respective threshold voltage value defines a respective threshold voltage for a respective drive transistor of a respective pixel.
6. (Previously presented) The method according to claim 4, wherein the determining of the respective compensated voltage comprises calculating the respective compensated voltage based at least on a desired light intensity to be output by the respective pixel and one of the respective values of             
                β
            
        .

            
                
                    
                        V
                    
                    
                        G
                        S
                    
                
                =
                 
                
                    
                        
                            
                                
                                    I
                                
                                
                                    D
                                    S
                                
                            
                        
                        
                            β
                        
                    
                
                +
                
                    
                        V
                    
                    
                        T
                    
                
                ,
            
        
wherein VGS is the respective compensated voltage with respect to a source of the drive transistor, IDS is the current through the drive transistor causing the desired light intensity to be output by the pixel, and VT is the threshold voltage.
8. (Original) The method according to claim 1, wherein each pixel is formed by a two-transistor, one-capacitor (2T1C) circuit, comprising (i) the drive transistor, (ii) a select transistor for selectively connecting a dataline to the driver gate of the drive transistor, and (iii) a storage capacitor connected between the driver gate of the drive transistor and a source of the drive transistor for maintaining data provided to the driver gate.
9. (Original) The method according to claim 8, wherein the determining of the respective compensated voltage compensates for a variation of the threshold voltage.
10. (Original) The method according to claim 1, wherein each pixel is formed by a three-transistor, two-capacitor (3T2C) circuit, comprising (i) the drive transistor having the driver gate and a calibration gate, (ii) a first select transistor for selectively connecting a first dataline to the driver gate of the drive transistor, 
11. (Original) The method according to claim 10, further comprising measuring a threshold voltage for each pixel and storing a calibration gate voltage value for each pixel, wherein the calibration gate voltage value is set so that applying a voltage to the calibration gate in accordance with the calibration gate voltage value compensates for a variation of the threshold voltage.
12. (Original) The method according to claim 11, wherein the determining of the compensated voltage comprises calculating the compensated voltage based only on the light intensity to be output by the pixel and a constant value.
13. (Currently amended) An active matrix display, comprising:
a plurality of pixels arranged in an array, wherein each pixel comprises a drive transistor having a driver gate, and wherein a current through the drive transistor for causing an intensity of light output by the pixel is controlled as a function of a difference between a voltage applied to the driver gate and a threshold voltage of the drive transistor; 

a controller unit configured to:
receive information of a desired image to be displayed, the information defining a light intensity to be output by each pixel of the active matrix display; 
determine, for each, a compensated voltage for the driver gate as a function of             
                β
            
         of the drive transistor, and a calibration value the calibration value is specified in [[the]]calibration data stored in a memory and that is associated with the active matrix display, wherein the calibration data comprises [[a]]sets of calibration values, wherein each set of calibration values is associated with a different pixel in the array and calibration values within each set of calibration values facilitate relating different intensities of light to different voltages applied to the driver gate of the pixel, wherein the calibration values for each pixel [[is]]are specified to compensate for differences in             
                β
            
         among the pixels associated with the different voltages, wherein             
                β
            
         is define as:
            
                β
                =
                
                    
                        μ
                        
                            
                                C
                            
                            
                                o
                                x
                            
                        
                    
                    
                        2
                    
                
                *
                
                    
                        W
                    
                    
                        L
                    
                
            
        ,
wherein             
                μ
            
         is a charge carrier mobility of the drive transistor,             
                
                    
                        C
                    
                    
                        o
                        x
                    
                
            
         is a gate oxide capacitance per unit area of the driver gate, W is a width of the driver gate, and L is a length of the driver gate; and

14. (Original) The active matrix display according to claim 13, wherein each pixel comprises a light emitting diode, an organic light emitting diode, or a quantum dot light emitting diode for emitting light.
15. (Original) The active matrix display according to claim 13, wherein the drive transistors of the pixels are formed as thin-film transistors (TFT).
16. (Currently amended) The active matrix display according to claim 13, wherein the calibration values of each set of calibration values is stored [[as]]in a look-up table in the memory 
17. (Currently amended) The active matrix display according to claim 13, wherein the sets of individual calibration values comprise[[s]] respective values of             
                β
            
         for each pixel of the plurality of pixels.
s of individual calibration values further comprise[[s]] respective threshold voltage values, wherein each respective threshold voltage value defines a respective threshold voltage for a respective drive transistor of a respective pixel.
19. (Previously presented) The active matrix display according to claim 17, wherein the determining of the respective compensated voltage comprises calculating the respective compensated voltage based at least on a desired light intensity to be output by the respective pixel and one of the respective values of             
                β
            
        .
20. (Previously presented) The active matrix display according to claim 19, wherein, when driving the drive transistor in a saturation region, the respective compensated voltage is calculated by the following formula:
            
                
                    
                        V
                    
                    
                        G
                        S
                    
                
                =
                 
                
                    
                        
                            
                                
                                    I
                                
                                
                                    D
                                    S
                                
                            
                        
                        
                            β
                        
                    
                
                +
                
                    
                        V
                    
                    
                        T
                    
                
                ,
            
        
wherein VGS is the respective compensated voltage with respect to a source of the drive transistor, IDS is the current through the drive transistor causing the desired light intensity to be output by the pixel, and VT is the threshold voltage.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed determining, for each pixel, a compensated voltage for the driver gate as a function of the light intensity,a                                 
                                    β
                                
                             of the drive transistor and a calibration value associated with the pixel that is specified in calibration data associated with the active matrix display, wherein the calibration value is specified in calibration data stored in a memory and that is associated with the active matrix display, wherein the calibration data comprises sets of individual calibration values, wherein each set of calibration values is associated with a different pixel in the array and calibration values within each set of calibration values facilitate relating different intensities of light to different voltages applied to the driver gate of the pixel, wherein the calibration values for each pixel are specified to compensate for differences in                                 
                                    β
                                
                             among the pixels associated with the different voltages, wherein                                 
                                    β
                                
                             is defined as:                                 
                                    β
                                    =
                                    
                                        
                                            μ
                                            
                                                
                                                    C
                                                
                                                
                                                    o
                                                    x
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    *
                                    
                                        
                                            W
                                        
                                        
                                            L
                                        
                                    
                                
                            , wherein                                 
                                    μ
                                
                             is a charge carrier mobility of the drive transistor,                                 
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            x
                                        
                                    
                                
                             is a gate oxide capacitance per unit area of the driver gate, W is a width of the driver gate, and L is a length of the driver gate”.
In regards to claim 11, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: an active matrix display and specifically including “determine, for each, a compensated voltage for the driver gate as a function of a                                 
                                    β
                                
                             of the drive transistor, and a calibration value, wherein the calibration value is specified in calibration data stored in a memory and that is associated with the active matrix display, wherein the calibration data comprises sets of calibration values, wherein each set of calibration values is associated with a different pixel in the array and calibration values within each set of calibration values facilitate relating different intensities of light to different voltages applied to the driver gate of the pixel, wherein the calibration values for each pixel are specified to compensate for differences in                                 
                                    β
                                
                             among the pixels associated with the different voltages, wherein                                 
                                    β
                                
                             is define as:                                 
                                    β
                                    =
                                    
                                        
                                            μ
                                            
                                                
                                                    C
                                                
                                                
                                                    o
                                                    x
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    *
                                    
                                        
                                            W
                                        
                                        
                                            L
                                        
                                    
                                
                            , wherein                                 
                                    μ
                                
                             is a charge carrier mobility of the drive transistor,                                 
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            x
                                        
                                    
                                
                             is a gate oxide capacitance per unit area of the driver gate, W is a width of the driver gate, and L is a length of the driver gate”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        2/18/21



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622